MEMORANDUM OF DECISION.
Having entered a conditional guilty plea in Superior Court, Penobscot County, pursuant to M.R.Crim.P. 11(a)(2), the defendant, David N. Cobb, appeals his convictions of illegal possession of moose meat, 12 M.R.S.A. § 7464(2) (1981) (Class D), and trafficking in marijuana, 17-A M.R.S.A. § 1103 (1983) (Class C), contending that the trial court erred in refusing to suppress evidence seized pursuant to a search warrant issued on information obtained as a result of an improper search. We affirm the judgment.
The propriety of the warden’s conduct in obtaining information concerning activity within the defendant’s curtilage is governed by our recent decision in State v. Bridges, 513 A.2d 1365 (Me.1986).
We do not address the other issues the defendant raises on appeal because he did not bring them in a timely manner to the attention of the court and the state at the trial level. State v. Thornton, 485 A.2d 952 (Me.1984); State v. Desjardins, 401 A.2d 165, 169 (Me.1979).
The entry is:
Judgment affirmed.
All concurring.